UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5141



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RICHARD DALTON CRAWFORD, a/k/a Rich,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:94-cr-00126-MR-4)


Submitted:   July 2, 2008                 Decided:   August 18, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre, III, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Adam Morris,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Dalton Crawford appeals the district court’s

judgment revoking his supervised release and sentencing him to

eighteen months’ imprisonment followed by a three-year term of

supervised release. On appeal, Crawford challenges the revocation,

maintaining the district court violated his rights in admitting

certain exhibits through the probation officer at the revocation of

supervised release hearing.       We affirm.

            This court reviews the district court’s revocation of

supervised release for abuse of discretion.             United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).           The district court

need only find a violation of a condition of supervised release by

a preponderance of the evidence.          18 U.S.C.A. § 3583(e)(3) (West

2000    &   Supp.   2008).   We    review     for   clear   error   factual

determinations underlying the conclusion that a violation occurred.

United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003);

United States v. Whalen, 82 F.3d 528, 532 (1st Cir. 1996).

            Crawford, relying on Crawford v. Washington, 541 U.S. 36

(2004), asserts that his constitutional rights under the Sixth

Amendment Confrontation Clause and under the Fifth Amendment were

violated at his supervised release hearing.             Because Crawford

preserved this issue by objecting below, this court’s review is de

novo.   United States v. Mackins, 315 F.3d 399, 405 (4th Cir. 2003).

When a defendant preserves a constitutional error, we “must reverse


                                    -2-
unless [it] find[s] this constitutional error harmless beyond a

reasonable doubt, with the Government bearing the burden of proving

harmlessness.”     Id. (citations omitted); see United States v.

White, 405 F.3d 208, 223 (4th Cir.) (discussing difference in

burden of proving that error affected substantial rights under

harmless error standard in Fed. R. Crim. P. 52(a), and plain error

standard in Fed. R. Crim. P. 52(b)), cert. denied, 126 S. Ct. 668

(2005).

            We find no constitutional error under Crawford.             In

Crawford,   the   Supreme   Court   held   that   the   Sixth   Amendment’s

Confrontation Clause does not permit the introduction of out-of-

court testimonial evidence unless the witness is unavailable and

the defendant has had a prior opportunity for cross-examination.

541 U.S. at 68.    Crawford asserts that, under this ruling, he was

entitled to confront the witnesses against him at the supervised

release hearing.    He contends that the rule of Crawford applies to

supervised release revocation hearings because, unlike parole and

probation revocation, a supervised release revocation hearing is a

new prosecution that ends in a new punishment.          But see Johnson v.

United States, 529 U.S. 694, 700-01 (2000) (penalties imposed upon

revocation of supervised release are attributable to the original

conviction, not a punishment for a new offense).

            The Crawford holding does not apply to supervised release

revocations because they are not “criminal prosecutions” under the


                                    -3-
Sixth Amendment. See United States v. Kelley, 446 F.3d 688, 691-92

(7th Cir. 2006); United States v. Rondeau, 430 F.3d 44, 47-48 (1st

Cir. 2005); United States v. Hall, 419 F.3d 980, 985-86 (9th Cir.

2005); United States v. Kirby, 418 F.3d 621, 627-28 (6th Cir.

2005); United States v. Aspinall, 389 F.3d 332, 342-43 (2d Cir.

2004), abrogated on other grounds as recognized in United States v.

Fleming, 397 F.3d 95, 99 n.5 (2d Cir. 2005); United States v.

Martin, 382 F.3d 840, 844 n.4 (8th Cir. 2004); cf. Ash v. Reilly,

431 F.3d 826, 829-30 (D.C. Cir. 2005) (holding Crawford does not

apply to parole revocations).

            Next, Crawford argues the court’s admission of hearsay

evidence, the exhibits admitted through the probation officer,

violated his rights to due process.           As a threshold matter, to the

extent   this   claim    does   not   rely    on   Crawford,   we    find   that

Crawford’s objections to the evidence below on the ground that its

admission    violated    his    right    to    confrontation    sufficiently

preserved his due process argument on appeal.              Accordingly, the

district court’s decision to admit hearsay evidence is reviewed for

abuse of discretion.      See United States v. Mohr, 318 F.3d 613, 618

(4th Cir. 2003).

            Supervised    release     revocation    hearings   are    informal

proceedings in which the rules of evidence need not be strictly

observed.    Fed. R. Evid. 1101(d)(3).          While the Federal Rules of

Evidence regarding hearsay do not apply at a supervised release


                                      -4-
revocation     hearing,    a   defendant      is   still     afforded    some

confrontation rights in a revocation proceeding.             In Morrissey v.

Brewer, 408 U.S. 471, 484 (1972), the Supreme Court held that a

defendant must receive a fair and meaningful opportunity to refute

or impeach evidence against him “to assure that the findings of a

parole violation will be based on verified facts.”                  Among the

defendant’s rights in a parole-revocation context is “the right to

confront and cross-examine adverse witnesses (unless the hearing

officer     specifically    finds   good      cause    for    not    allowing

confrontation).”       Id. at 489; see also Gagnon v. Scarpelli, 411

U.S. 778, 782 (1973) (extending Morrissey rights to probationers).

The   due    process    requirements      recognized   in    Morrissey    are

incorporated in Fed. R. Crim. P. 32.1(a)(2), which is applicable to

supervised release revocation proceedings.

            We have held that a showing that the hearsay evidence is

“demonstrably reliable” is sufficient to satisfy the requirements

of Rule 32.1.    United States v. McCallum, 677 F.2d 1024, 1026 (4th

Cir. 1982). We have reviewed the parties’ briefs and the materials

submitted in the joint appendix, particularly the transcript of the

hearing and the documents introduced at trial through the probation

officer.     We conclude that the hearsay evidence was sufficiently

reliable and therefore the court did not abuse its discretion in

admitting the evidence.




                                    -5-
            This   court    will    affirm    a    sentence   imposed   after

revocation of supervised release if it is within the applicable

statutory   maximum   and    is    not   plainly    unreasonable.       United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006), cert.

denied, 127 S. Ct. 1813 (2007).          Crawford does not challenge the

sentence    imposed   by    the    district   court    upon   revocation   of

supervised release and, therefore, he has waived that issue.

            Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      -6-